Title: To James Madison from Charles Pinckney, 4 September 1805
From: Pinckney, Charles
To: Madison, James


          
            Dear Sir,
            Madrid September 4 1805.
          
          In my last I informed you that the non arrival of Mr. Erving & the departure of Mr. Bowdoin for England, with the alarming captures made by the Spaniards on our Vessels since Mr. Monroe’s departure, had detained me here very much against my inclination to that time—that I had however suffered my sense of public duty to prevail over my private interest & wishes, & while I conceived there was a necessity had in conformity with Mr. Monroe’s opinion remained to keep open the intercourse & prevent this Court taking hostile measures, which would have been the case had I retired before, there being no one with whom I could with the least propriety have left our affairs—during the two last & present Month, a great number of our Vessels have been brought into Spain—this has occasioned a variety of representations & replies—a few of them have, in consequence, been released, & many condemned—in the affair of the United States Gun Boat, captured, I demanded explicitly the punishment of the Captain of the Privateer who took her, & he is now in jail to be tried for it. I have had occasion to make such a number of remonstrances on the almost daily captures & condemnations that it has occasion’d the inclosed Letter, to which I immediately sent the answer also inclosed, & am hopeful it will produce a good effect.
          Hearing of nothing of Mr. Bowdoin or Mr. Erving, I am now preparing to set out for Lisbon in a short time on my return, & shall leave Moses Young Esqr. our Consul & Agent (whose arrival I announced to you) charged with our affairs here until Mr. Erving arrives, which I trust the President will approve of, as it is impossible for me to remain longer from home. I have done so for the five last Months much against my inclination, & merely from the motive I mentioned, there not being before any proper person with whom I could leave our affairs. The List of Vessels taken & condemn’d since my last will be forwarded in my next, & I hope to leave this in   days for Lisbon.
          Please make my affectionate Respects to the President, and believe me Dear Sir, always, Yours truly.
          
            I wrote you from Aranjuez that I hoped I had induced this Court to adopt measures that would put a stop to the injurious attempts many foreigners who had resided a short time in the United States & had become Citizens & then quitted them were making, to buy prize & other Vessels & fit them out under the American Flag, thereby committing the honor of the Flag & the interests of our true Citizens. The orders I induced this Court then to issue, & the short one I sent to our Consuls in the several ports, have, I trust, altogether checked it, & it may be proper for you to say something on this subject to my Successor, enforcing the directions—these foreigners who have become Citizens of the United States & left them after being made such, with intentions most of them never to return, may & will do us great injury, if strict provisions are not made to guard against it. On this subject I have much to say to you when I see you, & which can be better explained verbally than by Letter.
          
        